Exhibit 10.50
SUPPLEMENT NO. 1 dated as of October 1, 2010 to the Amended and Restated
Security and Pledge Agreement dated as of April 27, 2007 (the “Security
Agreement”) among IASIS HEALTHCARE CORPORATION (“Holdings”), IASIS HEALTHCARE
LLC (the “Borrower”), certain Subsidiaries of the Borrower from time to time
party thereto (such Subsidiaries, together with the Borrower and Holdings,
individually an “Obligor” and collectively the “Obligors”) and BANK OF AMERICA,
N.A., as Administrative Agent, on behalf of the Secured Parties (as defined
therein).
A. Reference is made to (i) the Credit Agreement dated as of April 27, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, Bank of America, N.A., as
Administrative Agent, Swing Line Lender, Revolving L/C Issuer and Synthetic L/C
Issuer, and each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), (ii) each Secured Hedge Agreement (as
defined in the Credit Agreement) and (iii) the Cash Management Obligations (as
defined in the Credit Agreement).
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
C. The Obligors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Banks to provide Cash Management Services. Section 19 of
the Security Agreement provides that certain Material Subsidiaries of the
Borrower that are not Excluded Subsidiaries shall become Obligors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become an Obligor under the Security Agreement in order to induce
(x) the Lenders to make additional Loans and the L/C Issuers to issue additional
Letters of Credit, (y) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (z) the Cash Management Banks to provide Cash Management
Services and as consideration for (x) Loans previously made and Letters of
Credit previously issued, (y) Secured Hedge Agreements previously entered into
and/or maintained and (z) Cash Management Services previously provided.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 19 of the Security Agreement, the New
Subsidiary by its signature below becomes an Obligor under the Security
Agreement with the same force and effect as if originally named therein as an
Obligor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as an Obligor thereunder and (b)
represents and warrants that the representations and warranties made by it as an
Obligor thereunder are true and correct on and as of the date hereof, except for
representations and warranties made as of a specified date, which shall be true
and correct as of such date. In furtherance of the foregoing, the New
Subsidiary, to secure the prompt payment in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations (as defined in the Security Agreement), does hereby, for the Secured
Parties (as defined in the Security Agreement), their successors and assigns,
grant to the Administrative Agent, for the benefit of the Secured Parties (as
defined in the Security Agreement), a continuing security interest in, and a
right to set off against, any and all right, title and interest of the New
Subsidiary in and to the Collateral (as defined in the Security Agreement) of
the New Subsidiary. Each reference to an “Obligor” in the Security Agreement
shall be deemed to include the New Subsidiary. The Security Agreement is hereby
incorporated herein by reference.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the Secured Parties (as defined in the Security Agreement) that
(a) this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and (b) each of the
schedules to the Schedule Agreement is hereby supplemented to reflect the
information shown on the attached Schedule A (with references to the Closing
Date in the applicable provision of the Security Agreement being deemed to mean
the date hereof for the purposes of such information to be provided by the New
Subsidiary).
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. If any provision contained in this Supplement is held to be invalid,
illegal or unenforceable, the legality, validity, and enforceability of the
remaining provisions contained herein and in the Security Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 12 of the Security Agreement.
SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

                      BRIM HOLDING COMPANY, INC.,
as the New Subsidiary    
 
                    By:   /s/ John M. Doyle                  
 
      Name:   John M. Doyle    
 
      Title:   Chief Financial Officer    
 
                    Jurisdiction of Formation: Delaware    
 
                    Address of Chief Executive Office:             117 Seaboard
Lane, Building E
Franklin, TN 37067    
 
                    BANK OF AMERICA, N.A.,
as Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

3